Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-13-00770-CR

                                   Tiffany NEMECEK,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 355th Judicial District Court, Hood County, Texas
                                 Trial Court No. CR12464
                    The Honorable Ralph H. Walton Jr., Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

    In accordance with this court’s opinion of this date, appellant’s motion to dismiss is
GRANTED, and this appeal is DISMISSED. Our order of May 7, 2014 is VACATED.

      SIGNED May 21, 2014.


                                              _________________________________
                                              Karen Angelini, Justice